I dissent from the harsh result achieved by the majority in this cause. According to its analysis, a plaintiff in Mr. Alley's position must establish the element of causation to a "certainty," and not by merely a preponderance of the evidence to get his case before a jury. I also take exception to the majority's application of State v. Jones (1984), 9 Ohio St. 3d 123, 9 OBR 347, 459 N.E.2d 526, to affirm the action of the trial court.
As noted by the majority, Mr. Alley testified that while pulling the chair out to seat himself, it "took off * * * on its own." The appellants' expert, Bernard J. Krotchen, testified that when Alley pulled the chair from the carpeted area onto the tiled area, its front legs caught on the nosing strip and the "nylon glides of the legs impinged on the grouted joints and the front legs caught on the nozing [sic] strip as he proceeded to push the chair back.
"And my further opinion is that when the chair glides released from the grout joints and the nozing [sic] strip, the chair glided rapidly backwards and caused *Page 817 
Mr. Alley to react adversely. This happened in just split seconds, imperceptible to most people.
"When the chair glides gave way and moved back, this caused him to tense up."
The majority fails to note two important facts that are significant to the outcome of this case. First, the appellee admitted for the purposes of its motion for a directed verdict that the area in which Alley was injured was negligently designed. Furthermore, and more importantly, during the course of his investigation, Krotchen visited the premises where Alley was injured on three occasions, measuring the nosing and grouting, inspecting the tile, measuring the chair legs, and creating a model, based on his observations, of the situation encountered by Alley at Wendy's. Krotchen also reviewed testimony of Mr. Alley and the appellee's expert, as well as the testimony of other witnesses, performed visual tests, and moved the chair at the restaurant to confirm his opinions.
In State v. Solomon (1991), 59 Ohio St. 3d 124,570 N.E.2d 1118, the court discussed meeting the requirements of Evid.R. 703. There, the court observed:
"Accordingly, we find that where an expert bases his opinion,in whole or in major part, on facts or data perceived by him,
the requirement of Evid.R. 703 has been satisfied. It is important to note that Evid.R. 703 is written in the disjunctive. Opinions may be based on perceptions or facts or data admitted in evidence." (Emphasis added.) Id. at 126,570 N.E.2d at 1120.
The Solomon court was critical of the analysis set forth inState v. Jones, supra, because the court failed to discuss whether expert medical testimony was admissible where the doctors personally examined the defendant and arrived at their opinions based, in whole or in part, on perceptions gained from their direct personal examinations of the defendant. Solomon,supra.
Because the trial court, in ruling upon the appellee's Civ.R. 50(A) motion, was confined to interpreting the evidence most strongly in favor of appellants, and because Krotchen's opinion was based in major part upon facts or data perceived by him, I would sustain appellants' first assignment of error. To hold otherwise creates a rule such that had Mr. Alley suffered amnesia as a result of going into shock as a result of the pain of his injury, he would not be able to recover for his injury because an expert's testimony would not be available.
I would also sustain appellants' second assignment of error. While I agree that Mrs. Alley's consortium claims must rise or fall according to the success of Mr. Alley's cause of action, because I believe Mr. Alley does have a legally cognizable claim against Wendy's, Mrs. Alley's claim also should have been submitted to the jury. Certainly, Mr. Alley would be qualified to testify regarding the services and companionship that he performed for his wife. *Page 818 
For the reasons stated above, I would reverse the judgment of the trial court and remand this matter for trial.